Case 7:20-cv-00630-VB Document 27 Filed 09/16/21 Page 1of1

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF NEW YORK CALLY PILED |
---X : nee fp fefefm fesse |

KEVIN WILTSHIRE, ED Gy. Lu [Lt

Petitioner, : ORDER —_—OOOOO
V. ; 20 CV 630 (VB)
UNITED STATES OF AMERICA,

Respondent.

--- X

On September 1, 2021, petitioner Kevin Wiltshire was resentenced on Counts One and
Four in the underlying criminal case (S2 14 CR 768-8 (VB) (the “S2 indictment”)) related to the
instant motion to vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255. At
resentencing, the government did not oppose Wiltshire’s Section 2255 motion to vacate his
conviction on Count Two of the S2 indictment, and, as a result, Wiltshire’s conviction on Count
Two was vacated. An Amended Judgment was entered in the criminal case on September 2,
2021. (Doc, #575 in S2 14 CR 768-8).

Accordingly, the instant Section 2255 motion has been resolved in Wiltshire’s favor, and
the Section 2255 motion is now moot.

The Clerk is instructed to close this case.
Dated: September 16, 2021

White Plains, NY
SO ORDERED:

Yun

Vincent L. Briccetti
United States District Judge

 

 
